Citation Nr: 1635187	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-19 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.

REPRESENTATION

Veteran represented by:  Stephen M. Vaughn, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2011 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that in November 2010, the Veteran filed a claim for entitlement to a disability rating in excess of 50 percent for PTSD.  In June 2011, a rating decision continued the 50 percent evaluation.  In November 2011, the Veteran filed a claim for a temporary 100 percent evaluation for PTSD, due to hospitalization.  A February 2012 rating decision granted the temporary 100 percent evaluation effective December 1, 2011.  In March 2012, the Veteran filed a Notice of Disagreement (NOD) to the June 2011 rating decision.  In September 2014, the Veteran filed a new claim for a temporary 100 percent evaluation for PTSD, due to hospitalization.  A March 2015 rating decision granted the temporary 100 percent evaluation effective July 3, 2014, and assigned a 50 percent evaluation effective October 1, 2014.

This case was previously before the Board in January 2016 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, throughout the appeal his PTSD symptoms have approximated a repeated pattern of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: recurrent and involuntary intrusive memories, flashbacks, trauma-related anger, diminished interest in significant activities, detachment from others, irritability, aggression, hypervigilance, exaggerated startle response, problems concentrating, and problems sleeping, .  The Veteran's symptoms have not approximated total occupational and social impairment outside of the time periods that he received a temporary total 100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, General Rating Formula for Mental Disorders (2015).

2.  Affording the Veteran the benefit of the doubt, his service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.130, DC 9411, General Rating Formula for Mental Disorders (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).
In this case, VCAA notice letters were sent to the Veteran in January 2011 and January 2013.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in May 2014 and a supplemental statement of the case (SSOC) in March 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his PTSD in October 2009, February 2011, May 2012, and March 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in January 2016.  The Board specifically instructed the RO to obtain all VA treatment records dated since July 2007 and to readjudicate the claims on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran's claims were readjudicated in a March 2016 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that his PTSD is more severe than his current 50 percent rating.  After reviewing the evidence, affording him the benefit of the doubt, the Board agrees that a 70 percent disability rating is warranted.

Under the General Rating Formula for Mental Disorders, the minimum zero, noncompensable, rating is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  See 38 C.F.R. § 4.130, DC 9411, General Rating Formula for Mental Disorders (2015).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds the Veteran's disability picture most nearly approximates the criteria contemplated by a 70 percent rating under DC 9411.  Id.

In a June 2009 Residential Rehabilitation Treatment Program (RRTP) discharge summary, the Veteran was diagnosed with PTSD.  The summary noted that his Global Assessment of Functioning (GAF) score was 45 on admission to the program and 65 on discharge.  The Veteran reported that he had a long history of treatment for PTSD and substance abuse, specifically alcohol.  He reported large amounts of anger, depression, nightmares, flashbacks, avoidance, and anxiety.  The Veteran noted that since his daughter died in December 2007, he was depressed and had been drinking alcohol more often, specifically to help him sleep.  He denied any DTS, seizures, or black outs.  The Veteran noted that he had a severe argument with his wife and was worried that she might leave him.  He reported that he was still grieving over the death of his daughter and that he had nightmares, insomnia, anger, was seclusive, became anxious when he was in a crowded place, was paranoid, and constantly vigilant that someone might be behind him to try to hurt him.  

Upon discharge from the program, the Veteran was pleasant and cooperative.  He related well to the examiner.  The Veteran's speech was normal, his psychomotor activity was unremarkable, his mood was euthymic, his affect was well modulated, thought process was linear, and his thought content was without suicidal or homicidal ideations.  No delusions were detected and his perceptions were normal.  The Veteran's cognition was intact for orientation, memory and calculations.  He was able to abstract and his insight and judgment were adequate.  The Veteran was deemed to not be harmful to himself or others.

In a September 2009 VA treatment note, the Veteran reported that he had been compliant with his medications.  He denied any psychosis, mood swings, or depression.  The Veteran further denied any drug or alcohol abuse and had no suicidal or homicidal ideations.  The Veteran reported that he worked around his house to keep himself busy.

In an October 2009 VA examination report, the Veteran was clean and neatly groomed.  His psychomotor activity was unremarkable, his speech was clear, his attitude toward the examiner was cooperative and friendly, his affect was normal, and his mood was good.  The Veteran's attention was intact and was oriented to person, time, and place.  His thought process and content were unremarkable.  He had no delusions and his judgment was normal.  

The Veteran reported that he had trouble sleeping which interfered with his daily activities.  He stated that he had four hours of sleep per night, which caused exhaustion.  The Veteran had no suicidal or homicidal ideations.  The VA examiner found that the Veteran's PTSD symptoms were chronic, daily, and were moderate.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.  The examiner noted that the Veteran had moderate social and occupational impairment as a result of his PTSD and that with continued PTSD treatment, there was a good prognosis for continued improvement in the Veteran's psychiatric condition.  

In a February 2011 VA examination report, the Veteran reported he had nightmares twice a night, woke up at around 2am, and went back to sleep around 5am.  He noted that he had a good relationship with his new wife and they were married in 2010.  The Veteran reported that he was no longer in contact with his children and had not seen them in ten years.  He noted that he liked to fish.  The Veteran reported no suicide attempts or a history of violence/assaultiveness.  The VA examiner noted that the Veteran's current psychosocial functional status was mildly impaired and that he stayed to himself.  

The Veteran's general appearance was clean and appropriately dressed.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative and attentive.  The Veteran's affect was appropriate and full.  He was oriented to person, time, and place.  The Veteran's thought process and content were unremarkable.  He had no delusions or hallucinations.  The Veteran's behavior was appropriate and had no obsessive or ritualistic behavior.  He noted that he had no panic attacks.  The Veteran had no suicidal thoughts and the extent of his impulse control was good.  He had no episodes of violence and was able to maintain a minimum of personal hygiene.  The Veteran had homicidal thoughts and stated that he became nervous when he was around people.  He reported that when people made him angry he wanted to hurt them.  This was why he avoided people.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 50.  

In a September 2011 VA treatment report, the Veteran reported that since 2009, his previous wife had died and he had received a DUI.  The Veteran reported problems with nightmares, isolation, and sleep.  He noted that his current wife would not let him sleep in the same bed with her because he fought in his sleep.  The Veteran reported "a little" depression," but denied any suicidal or homicidal ideations.

In a September 2011 RRTP note, the Veteran reported that he quit drinking three months ago, had frequent nightmares, and became angry easily.  The Veteran noted that he had one friend but that he was distrustful of other people.  He reported that he had nightmares every night and did not sleep in bed with his wife.  He stated that he startled and became angry easily.  The Veteran reported that his wife encouraged him to stop drinking and his symptoms had improved, especially his anger issues.  He denied depression, psychosis, or suicidal and homicidal ideations.  The Veteran noted that he had been in RRTP treatment in 2007 and 2009.  

The Veteran's appearance was clean, his mentation was normal, demeanor was cooperative, he was alert, oriented, and his cognition and speech were normal.  His speech was normal, motor activity was within normal limits, mood was euthymic, affect was appropriate, thought process was logical, and his abstract thinking was normal.  The Veteran had no delusions, no thought disturbances, and there was no evidence of psychotic symptoms.  The Veteran had no suicidal or homicidal ideations.  The Veteran was diagnosed with chronic PTSD and his GAF score upon admission was 52.  His prognosis was assessed as fair.  

In a May 2012 VA examination report, the Veteran was diagnosed with mild PTSD.  The examiner commented that the Veteran had mild symptoms with mild issues of functioning.  The Veteran was also diagnosed with alcohol abuse, but the VA examiner opined that it was less likely than not that the Veteran's alcohol abuse was related to his PTSD.  The rationale was that the Veteran had alcohol problems prior to his service in Vietnam and his drinking pattern was unrelated to his coping.  However, the examiner commented that the Veteran's alcohol abuse likely made his PTSD symptoms worse.  The Veteran was assigned a GAF score of 67.  If his alcohol issues were considered also, his GAF score would be around 60.  

In a July 2014 RRTP note, the Veteran reported that he had received RRTP treatment three times in the past.  He noted that he had increased irritability, isolation, nightmares, flashbacks, and hypervigilance.  He denied substance abuse and commented that he wanted to stop smoking.  The Veteran endorsed an
Understanding for the need for treatment and to get control over his anger.  

The Veteran's appearance was clean, his mentation was normal and alert, his demeanor was cooperative, he was oriented to person, place, and time, cognition and speech were normal, motor activity was within normal limits, mood was euthymic, his affect was appropriate, his though processes were logical and goal directed, and his abstract thinking was normal.  There was no evidence of psychotic symptoms.  The Veteran's judgment and insight were normal and he had no suicidal or homicidal ideations.  He noted that he had some fleeting thoughts of harming people when he felt he was being taken advantage of.  The Veteran was diagnosed with PTSD and his GAF score upon admission was 55.  

The Veteran reported that he had nightmares every night and that he woke up "fighting" with his wife.  He noted that she slept in another room as a result.  The Veteran commented that he had trouble falling and going back to sleep after a nightmare.  He noted that he slept about four to five hours per night.  The Veteran reported that he was very short-tempered and was "set off easily."  He stated that it was usually his friends or strangers that angered him.  The Veteran denied taking his anger out on his wife but that he was frequently irritable and agitated.  He attended church but other than that preferred to be alone.  

In a March 2015 VA examination report for PTSD, the Veteran was diagnosed with PTSD.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased the Veteran's work efficiency and his ability to perform occupational tasks, only during periods of significant stress, or symptoms controlled by medication.  The examiner noted that the Veteran remained married to his wife since the prior May 2012 VA examination.  The examiner reported that the Veteran currently had symptoms of chronic sleep impairment.  The examiner noted that September 2014 RRTP records indicated a significant improvement in the Veteran's psychiatric condition.

Based on the competent medical evidence, the Board determines that the Veteran's PTSD symptoms, in between his periods of hospitalization, do not rise to the level of 70 percent, when taken individually.  However, the Board determines that there is a clear pattern of the Veteran's symptoms worsening periodically, causing him to check into RRTP.  Taking these periods of increased symptoms as a whole, and affording the Veteran the benefit of the doubt, the Board finds that the frequency, duration, and severity of the Veteran's symptoms, along with the repeated pattern of hospitalization, more nearly approximates a 70 percent disability rating for PTSD.  See 38 C.F.R. §§ 3.102, 4.130, DC 9411, General Rating Formula for Mental Disorders (2015).  

Excluding the periods when the Veteran was awarded temporary total evaluations of 100 percent, the Board notes that the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  Additionally, the Board notes that the Veteran has been married to his wife since 2010.  As such, the Board concludes that the Veteran's PTSD does not rise to the maximum 100 percent rating.  Id.

The Board has not overlooked the Veteran's statements with regards to the frequency, severity, and duration of his PTSD symptoms.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a layperson such as the Veteran is competent of discerning the nature, extent, and severity of his PTSD symptoms, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by RRTP and VA examiners have been accorded greater probative weight in determining the disability rating of the Veteran's service-connected PTSD.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.
The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's PTSD symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 70 percent rating assigned herein.  See 38 C.F.R. § 4.130, DC 9411, General Rating Formula for Mental Disorders (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV.  TDIU 

The Veteran asserts that he is unable to obtain and retain employment because of his service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran's service connected PTSD is now rated 70 percent.  He is also service-connected for diabetes mellitus type II, rated as 20 percent disabling.  The Veteran meets the schedular criteria for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the October 2009 VA examination report, the Veteran noted that he retired in 2001, as a result of his hip replacement.  The examiner noted that the Veteran did not have total occupational and social impairment due to his PTSD.  However, the Veteran had reduced reliability and productivity due to his PTSD symptoms.  The examiner reported that the Veteran's PTSD symptoms, to include sleep disturbances, avoidance, and hypervigilance reduced his reliability and productivity.  

In the February 2011 VA examination report, the Veteran noted that he was retired for the past five to ten years and previously worked as a bus driver.  He noted that he was on disability because of hip pain, but commented that his unemployment was also due to his PTSD symptoms.  The Veteran noted that his anger and nightmares affected his ability to do his job.  The examiner noted that the Veteran did not have total occupational and social impairment due to his PTSD.  However, the Veteran had reduced reliability and productivity due to his PTSD symptoms.  The examiner reported that the Veteran's avoidance behavior, anger, irritability, poor sleep with nightmares, drowsiness for four to five hours a day, anxiety in crowds of people, hyper-startle response, and depression all affected the Veteran's social, interpersonal, and occupational functioning.  

In the May 2012 VA examination report, the examiner noted that the Veteran had occupation and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily.  The examiner reported that the Veteran's PTSD symptoms caused clinically significant distress or impairment of his social, occupational, or other important areas of functioning.  

The examiner commented that solely from a mental health standpoint, the Veteran's PTSD did not prevent his ability to do physical and sedentary work.  The Veteran's ability to understand and follow instructions would not be impaired.  His ability to retain instructions as well as sustain concentration to perform simple tasks would not be impaired.  The Veteran's ability to sustain concentration to task persistence and pace would be mildly impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public would be mildly impaired and the examiner suggested that the Veteran would do best at more solitary tasks or tasks where he could have minimal supervision once he understood what was needed.  The Veteran's ability to respond appropriately to changes in the work setting was mildly impaired.  The examiner commented that the Veteran was able to do many things presently with some limitations.  While the examiner opined that the Veteran's alcohol abuse was less likely than not related to his active service or his PTSD, the examiner noted that it likely made his PTSD symptoms worse.  Additionally, the examiner noted that the Veteran was non-compliant with his prescribed medication.

In the March 2015 VA examination report, the examiner noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner commented that current medical evidence indicated that the Veteran was mildly impaired in his ability to engage in physical and sedentary employment due to his PTSD.

While the VA examiners noted that the Veteran's PTSD would not completely prevent him from obtaining or engaging in substantially gainful employment, none of the examiners commented on his repeated RRTP treatment and its impact on his employability.  The Veteran has repeatedly had residential rehabilitation treatment for up to three to four months at a time.  Affording the Veteran the benefit of the doubt, and based on the medical evidence, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from obtaining and maintaining all forms of substantially gainful employment.  38 C.F.R. §§ 3.102, 3.303 (2015).    As such, TDIU is warranted.


ORDER

A disability rating of 70 percent, but no higher, is granted for PTSD subject to the laws and regulations governing monetary benefits.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


